Citation Nr: 1609072	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for headaches, to include as secondary to service-connected chronic adjustment disorder with mixed anxiety and depressed mood.  

2. Entitlement to a rating in excess of 20 percent for a service-connected low back disability.  

3. Entitlement to an effective date prior to November 8, 2010, for the grant of service connection for neurological deficit of the left lower extremity.  

4. Entitlement to an effective date prior to November 8, 2010, for the grant of service connection for neurological deficit of the right lower extremity.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for lumbosacral disc degeneration with facet arthritis.  A May 2011 rating decision granted service connection for neurological deficits of the left and right lower extremities associated with the service-connected low back disability, each rated 10 percent, effective November 8, 2010.  During the pendency of the appeal, an April 2014 rating decision denied reopening a claim of service connection for headaches, to include as secondary to service-connected chronic adjustment disorder with mixed anxiety and depressed mood.  In a statement received in July 2014, the Veteran disagreed with the April 2014 rating decision.  As discussed below, the Board finds that the Veteran has filed a timely notice of disagreement (NOD) with the denial of reopening a claim of service connection for headaches by the April 2014 rating decision, requiring the Board to take jurisdiction over the issue for the limited purpose of remanding it to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is identified as issues numbered 1 on the first page of this decision.  In October 2015, a videoconference hearing was held before the undersigned.  During the hearing, the Veteran waived RO initial consideration of any additional evidence received by VA since the September 2013 SOC.  Additional evidence submitted at the hearing, including a written statement from the Veteran's wife, and a transcript of the hearing are in the Veteran's record.  

The issues of whether new and material evidence has been received to reopen a claim of service connection for headaches and entitlement to a rating in excess of 20 percent for a service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran's appeal as to the evaluation of lumbosacral strain with disc degeneration and facet arthritis, to include neurological manifestation thereof in the lower extremities, is appropriately considered as pending from a claim for an increased rating for a service-connected low back disability received on September 29, 2005.  

2.  The record does not contain evidence of left lower extremity neurological manifestations associated with radiating pain due to lumbosacral strain with disc degeneration and facet arthritis prior to November 8, 2010.  

3. The record does not contain evidence of right lower extremity neurological manifestations associated with radiating pain due to lumbosacral strain with disc degeneration and facet arthritis prior to November 8, 2010.  


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to November 8, 2010 for the grant of service connection for neurological deficit of the left lower extremity are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).  

2. The criteria for an effective date prior to November 8, 2010, for the grant of service connection for neurological deficit of the right lower extremity are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in March and April 2006 and June 2009, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2015 hearing, the undersigned discussed the evidence that is needed to substantiate the claims of entitlement to an earlier effective date for service connection of neurological deficits of the left and right lower extremities, and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

All evidence relevant to the appellant's claims has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran seeks to establish earlier effective dates for the grants of service connection for neurological deficit of the left and right lower extremities.  At the October 2015 hearing, the Veteran asserted that the record contains evidence of neurological deficits in the lower extremities, associated with his service-connected lumbar spine disability, as early as September 29, 2005.  

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In the present case, for reasons previously discussed, the Veteran's appeal as to the evaluation of lumbosacral strain with disc degeneration and facet arthritis, to include neurological manifestations thereof in the lower extremities, is appropriately considered as pending from a claim for an increased rating received on September 29, 2005.  The Board has considered whether there were ascertainable neurological abnormalities associated with the service-connected low back disability in the year prior to September 29, 2005.  VA treatment records from November 2004 note that the Veteran had low back pain without radiation, and that neurological testing of the lower extremities was normal.  April 2005 VA treatment records show the Veteran reported occasional achy pain in the left hamstring but denied pain shooting down the legs, weakness, and numbness.  Neurological evaluation of the lower extremities did not find any abnormalities.  Accordingly, the Board finds that the record does not reflect that an ascertainable neurological abnormality of either lower extremity associated with the low back disability is shown in the year prior to receipt of the instant claim.  

October 2005 VA treatment records show a complaint of back pain radiating to the left buttock.  Neurological evaluation of the lower extremities was normal, and there was no referred pain, numbness, or tingling to the lower limbs.

A March 2006 VA treatment record shows a complaint of low back pain without radiation.  Subsequently, on March 30, 2006, the Veteran reported constant low back pain with radiation to the bilateral lower extremities above the knees.  Neurological evaluation of the lower extremities was normal.  

An April 2006 VA treatment record notes a history of low back pain that occasionally radiates down the lower left extremity.  Neurological evaluation of the lower extremities was normal.  It was noted that an electromyography (EMG) study on March 13, 2006, was negative for lumbar radiculopathy.  

On May 2006 VA examination, the Veteran denied radiation of his back pain into either lower extremity.  Physical examination did not find evidence of radiculopathy, and neurological evaluation of the lower extremities was normal.  

July 2006 VA treatment records note that there was no numbness/tingling or weakness of the lower extremities.  An EMG study and neurological evaluation of the lower extremities were normal.  

August 2006 VA treatment records show continued complaints of low back pain with occasional radiation to the left lower extremity.  Neurological evaluation of the lower extremities was normal.  

October and November 2006 VA treatment records note that the Veteran denied radiating pain, numbness, and weakness of the lower extremities.  Neurological evaluation of the lower extremities was normal.  

A November 2006 private treatment record from Los Angeles Orthopaedic Institute shows a complaint of low back pain.  It was noted that there were no complaints of lower extremity pain, numbness, or weakness.  Neurological evaluation of the lower extremities was normal.  

December 2006 and January 2007 VA treatment records show that the Veteran denied radiating pain, numbness, or tingling of the legs.  It was noted that there was no evidence to suggest neurological involvement.  

August 2007 VA treatment records show a complaint of low back pain without radiculopathy.  An EMG study was normal.  

A December 2007 VA treatment record notes a complaint of low back pain without radiation.  The Veteran denied any numbness/tingling or weakness of the bilateral lower extremities.  Neurological evaluation of the lower extremities was normal.  

A January 2008 VA treatment record shows the Veteran reported new radiating pain to the posterior leg, and denied any weakness.  Neurological evaluation of the lower extremities was normal.  

April through June 2008 VA treatment records note a report of low back pain radiating into the left lower extremity that resolved following an epidural injection in March 2008.  Neurological evaluation of the lower extremities was normal.  

July 2008 VA treatment record shows a complaint of left leg buckling.  The Veteran denied lower extremity numbness, tingling, or weakness.  Neurological evaluation of the lower extremities was normal.  

A September 2008 VA treatment record shows that the Veteran denied radiating symptoms to the lower extremities.  He endorsed overall muscle weakness, including in the legs, which was noted to be secondary to his back pain.  In October 2008, he denied any progressive weakness or numbness.  

October 2009 VA treatment records note that the Veteran reported localized back pain with no radiating symptoms to the lower extremities.  Neurological evaluation did not find any focal deficits.  He underwent radio frequency ablation surgery and reported improvement of his back pain until about February 2010.  

March 2010 VA treatment record shows that the Veteran denied radiation of back pain or any associated numbness, tingling, or weakness.  

On November 8, 2010, VA examination, the Veteran reported localized back pain.  Physical examination did not find any evidence of radiating pain on movement.  Neurological evaluation found a sensory deficit of the bilateral legs; reflexes were normal.  The diagnosis was intervertebral disc syndrome with likely involvement of the sciatic nerve affecting both sides of the body.  Occupational and daily activity impairment included decreased ambulation, standing, running, and prolonged physical activities.  

A December 2010 VA treatment record shows that the Veteran denied radiating pain, numbness/tingling sensation, or muscle weakness in the bilateral lower extremities.  Neurological testing of the lower extremities was normal.  

On September 2012 VA examination, neurological evaluation of the lower extremities was normal.  There were no signs or symptoms due to radiculopathy.  

As to the date entitlement arose, the evidence does not show any findings of right or left lower extremity neurological symptoms prior to November 8, 2010, when neurological evaluation found a sensory deficit of both lower extremities.  The Board notes that prior to that date, the medical evidence consistently shows normal results on neurological testing.  The Board finds that these consistently normal neurological findings are the most probative and persuasive evidence of record.    

In light of the facts noted above, an effective date earlier than November 8, 2010, is not warranted for a neurological deficit of either lower extremity.  

Notably, the preponderance of the evidence is against the assignment of an effective date earlier than November 8, 2010, for the grant of service connection for neurological deficit of either lower extremity.  Simply put, there is no evidence of a neurological deficit of either lower extremity, associated with lumbosacral strain with disc degeneration and facet arthritis, prior to November 8, 2010 so as to support the assignment of an earlier effective date.  


ORDER

The appeal seeking an effective date prior to November 8, 2010, for the grant of service connection for a neurological deficit of the left lower extremity, is denied.  

The appeal seeking an effective date prior to November 8, 2010, for the grant of service connection for a neurological deficit of the right lower extremity, is denied.  


REMAND

At the October 2015 hearing, the Veteran testified that his back symptoms have worsened since his most recent VA examination in September 2012.  As the record indicates that the Veteran's service-connected low back disability has increased in severity since the most recent examination, a remand for an additional VA examination to ascertain the current severity of such disability is necessary.  

The most recent records of VA treatment are from April 2015.  Any updated records of VA evaluations and treatment the Veteran has received for his low back disability may contain potentially relevant evidence, are constructively of record, and must be secured.  

As discussed in the introduction above, in a statement received on July 1, 2014, the Veteran disagreed with the April 17, 2014, rating decision, which denied service connection for headaches, to include as secondary to service-connected chronic adjustment disorder with mixed anxiety and depressed mood.  The Veteran's July 2014 statement is a timely NOD with the April 2014 rating decision.  Thus, the Veteran has initiated an appeal of that issue.  As an SOC has not been issued with respect to the claim of service connection for headaches, the Board is required to remand the matter for such action.  Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for his low back disability since April 2015.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected low back disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail.  The examiner must explain the rationale for all opinions.  

3. Furnish the Veteran with an SOC with respect to his claim of service connection for headaches, to include as secondary to service-connected chronic adjustment disorder with mixed anxiety and depressed mood.  Afford him and his representative a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, such issue should be returned to the Board for appellate review.  

4. The AOJ should then review the record and readjudicate the claim for an increased rating for a service-connected low back disability.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


